UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOHN W. BOYD JR. F I L E D
and

DEC 1 U 2012
NATIONAL BLACK FARMERS C|erk' U_S_ Distrm and
ASSOCIATION, INC., Bankruptcy Courts

Plaintiffs,
v. Civil Action No. 12-1893 (PLF)
JAMES SCOTT FARRIN

and

ANDREW H. l\/IARKS,

\_/\_/\_/\.,/\_/\,J\_J\,/\_J\_/\..J\.,/\.,/\.,/\q_/\¢/\,/\__/\_/

Defendants.

MEMORANDUM OPINION AND ORDER

This is an action for breach of contract, breach of fiduciary duty, and quantum
meruit brought by the plaintiffs against two attorneys 'I`he defendants are among the lawyers
serving as class counsel in ln re Black Farmers Discriminati0n Litigation, l\/lisc. No. 08-051]
(D.D.C.), over which the undersigned presides. The gravamen of the plaintiffs’ complaint is that
the defendant attorneys have failed to compensate the plaintiffs for advocacy and lobbying work
that the plaintiffs allegedly performed in support of Congressional legislation that benefitted the
class members in the class action. Upon filing their complaint in this action, the plaintiffs

designated In re Black Farmers as a "related case," indicating that it "involves common issues of

fact." §e_e Dl196 F.R.D. 201, 202 (D.D.C.
2000). The "fiiiidaiiiental rationale" for this rule "is to ensure greater public confidence in the
integrity of the judicial process. The rule guarantees fair and equal distribution of cases to all
judges, avoids public perception or appearance of favoritism in assignments, and reduces
opportunities for judge-sliopping.” Ld“. Local Civil Rule 40.5, more coinmonly referred to as the
"related case ruie,’.’ establishes an exception that "rests primarily on considerations of judicial
econoniy" and aims to prevent the inefficiency inherent in having two judges "handling cases
that are so related that they involve common factual issues or grow out of the same event or
transaction." _l_d_. Under Local Civii Rule 40.5, civil cases "are deemed related when the earliest
is still pending on the merits in the District Court" and when at least one of four additional
requirements is niet, including a requirement that the two actions "involve common issues of
fact." IsCvR 40.5(a)(3). "Tlie party who seeks to avoid random reassignment bears the burden of
showing that the cases are related under a provision of Rule 40.5(a)(3)." Dale v. Executive
O:ftice ofl°resideiit, l2l F. Supp. 2d 35, 37 (D.D.C. 2()00).
Under the pertinent Rule, In re Black Fariiiers does not qualify as related to this

case because it is no longer pending on the inerits and does not involve common issues of fact.
On October 27, 201 l, the Court entered an Order and judgment in In re Black Fariners granting

final approval to the parties’ settlement agreement and dismissing the case. §e_e ln re Black

Fariiiers Diseririiination lsitigratioli, 820 F. Supp. 2d 78 (D.D.C. 201 l ). The Court retains

jurisdiction over the action solely for the purpose of enforcing the settlement agreement and
addressing ancillary iiiatters such as attorneys’ i"ees. l_d. at 85. "Other than the Court’s retention
of jurisdiction over these few inatters typically reserved to courts after the approval of a
settlement or entry of a consent decree," the action "has been completely resolved and is no
longer ‘pending on its inerits."’ Keepseagle v. Glicknian, 194 F.R.D. l, 2 (D.D.C. 2000). In the
context of Local Civil Rule 40.5, as elsewhere, "the general rule is that a case which has settled is
no longer pending on the iiierits," and such cases therefore may not be deemed "reiated."

Stewart v. O'l\leill, 225 F. Supp. 2d 16, 19 (D.D.C. 2002); a,c_cL Keepseagle v. Glickinan, 194
F.R.D. at 2; Doe v. Von Escheiibach, Civil Action No. 06-2131, 2007 WL 1655881, at *l
(D.D.C. .lun. 7, 2007); Burt Lake Band of Ottawa An_d Cliippewa indians v. Norton, Civil Action
No. 01~0703, 2001 WL 1701669, at "‘1 n.l (D.D.C. Jun. 15, 2001).'

Moreover, "except in unusual circumstances, a case cannot still be pending on the
nierits in the district court once an appeal has been properly taken" -»» something that already has
occurred in In re Black Farrners w "because the case would not be appealable absent a final
judgineiit." Keepseagle v. Glicl2007 WL 1655881, at *l ("'l`liis
case is not related to Aiithrax i under Rule 40.5(a)(3) because Aritlirax 1 is no longer ‘pending on
the irierits.’ Although, the motion for attorneys’ fees is still pending in Anthrax l litigation over
attorneys’ fees is not generally considered to be part of the rnerits of a case."] (citing Kasernan v.
Dist. of Colurnbia, 444 F.3d 637, 641 (D.C. Cir. 2006)).

 

3

Even in the absence of this barrier, the "related case" designation would not apply
here because the two cases do not "irivoive coinmoii issues of fact." LCVR 40.5(a)(3)(ii). l_i_;wi;e
Bfack Farniers, like its predecessor case, Pig ford v. Glicknian, Civil Action No. 97-1978
(D.DC.), centered on allegations of widespread racial discrimination in lending by the Unitecl
States Departnient of Agriculture against African Ainericaii farmers, with a cause of action
rooted in the Equal Credit Opportunity Act. The present case, by contrast, is a common law
diversity action based priinarily on the alleged existence of certain representation and
conipensation agreements between private parties; it is a breach of contract and fiduciary duty
case. ""l"he issues that may arise in this dispute" are °‘far removed from the race discrimination []
claims alleged" in the earlier action, Stewart v. O’Neiil, 225 F. Supp. 2d at 2(), bearing (at most)
a tangential relationship to a single facet of the attorneys’ fee question still to be resolved in that
action.z This tangential connection to the "coilateral" matter of attorneys’ fees, see Kaseman v.
Dist. of Columbia, 444 F.3d at 641, would not render In re Black Farniers a related case under
Local Civil Ruie 40.5(a)(3) even if it were still pending on the merits

Accorciirigly, for the reasons stated above, it is hereby

ORDERED that this case be transferred to the Calendar and Case Maiiagerneiit
Colnmittee for random reassignment.

SO ORDI;`:RED.

a»»L

PAUL l_,. FRiEDl\/IAN
DATE: l 3 l 7 ° l {L United States District Judge

2 in short, l\/lr. Boyd rnailitaiiis that his advocacy efforts were responsible for much
of the benefit secured on behalf of the plaintiffs in in re Biaci< Farmers for which class counsel
allegedly now takes credit.